DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2. Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-15, drawn to methods for prognosing and/or diagnosing type II diabetes comprising detecting the level of IL-6.

Group II, claim 16, drawn to a kit comprising a primer pair that binds to IL-6 cDNA and a primer pair that binds to HMGA2 cDNA or ADIPOQ cDNA.

3.   The inventions listed as Groups I-II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
A 371 case is considered to have unity of invention only when there is a technical relationship among those inventions involving one or more of the same or corresponding technical features. The expression “special technical feature” means those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art. 
In the instant situation, there is no special technical feature linking Groups I and II because the claims of Group I do not require the particular features of the kits of Group II. Note that claim 1 of Group I requires generally using information regarding the expression level of IL-6 (i.e., information on the amount of IL-6 nucleic acids or proteins) to diagnose or prognose type II diabetes mellitus disease in a subject. Claim 1 does not require performing any active process steps, does not require determining the level of HMGA2 or ADIPOQ mRNA in a sample and particularly does not require using the primer pairs in the kit of claim 16 to determine the level of IL-6 and HMGA2 or ADIPOQ mRNA in a sample from a subject. Further, the technical feature of Group I of “using” information regarding the expression level of IL-6 to diagnose or prognose type 2 diabetes mellitus was known in the prior art before the effective filing date of the claimed invention. For example, Almuraikhy et al (Diabetologia. 2016. 59: 2406-2416; cited in the IDS of 5/22/20 as “Shamma et al”) teaches methods of determining the expression level of IL-6 in subjects and using the information regarding the IL-6 expression levels to diagnose the subject as having a greater risk of insulin resistance and type 2 diabetes mellitus (see abstract and p. 2407, col. 2 - p. 2408, col. 1). Thus, there is no special technical feature linking the recited groups, as would be necessary to fulfill the requirement for unity of invention.  Note that the recitation of “the subject being classified into one of at least four risk groups” does not materially limit claim 1 because claim 1 does not recite a clear step of classifying the subject and does not set forth what constitutes the four risk groups or how this phrase relates to the prognosis or diagnosis of the subject. 
4. Further restriction requirement applicable to Group I
This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  	
The species are as follows: 
Methods which further determine the expression level of i) HMGA2; ii) ADIPOQ; iii) PPAR gamma; and iv) the genus of an undefined gene that has an expression which has a linear statistical correlation with the ADIPOQ gene, which is not the PPAR gamma gene, and combinations thereof.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a).
Claims 3 and 13-14 read on the above species; claims 1, 2, 4-12 and 15 are generic.


The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: The recited genes differ from one another with respect to their chemical structures in that they each consists of a different nucleotide sequence. The genes also have different expression patterns. The proteins encoded by the genes each have a different chemical structure in that they consist of different amino acid sequences, and each has a different biological activity and effect.  Thus, the genes and proteins do not have both a "common property or activity" and a common structure essential to that property or activity as would be required to show that the inventions are "of a similar nature." 
Note that Applicant is required to elect one specific gene or protein selected from species i)-iv) above or a particular combination thereof. 
5. Further restriction requirement applicable to Group I:
This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  	
The species are as follows: 
(i) methods which detect nucleic acid levels;
(ii) methods which detect protein levels.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a).
Claims 1-15 read on species (i); claims 1-8, 10, 11 and 13-15 read on species (ii).

The following claim(s) are generic: none.

The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: Each of the recited methods requires the use of different reagents, requires performing different assays and have different objectives and outcomes. The methods of species (i) require the use of oligonucleotides, such as nucleic acid primers or probes, require performing assays such as hybridization or amplification assays, and have the objective of detecting the level of nucleic acids. The methods of species (ii) require the use of agents such as antibodies, require performing assays such as Western blotting or ELISA, and have the objective of detecting protein levels.6. Further restriction requirement applicable to Group II:
This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  	
The species are as follows: 
i) a primer pair that binds to HMGA2 cDNA; ii) a primer pair that binds to ADIPOQ cDNA; iii)  the combination of a primer pair that binds to HMGA2 cDNA and a primer pair that binds to ADIPOQ cDNA.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a).
Claim 16 reads on the above species; no claims are generic.

The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: The recited primers differ from one another with respect to their chemical structures in that they each primer in the primer pair consists of a different nucleotide sequence. The primers have different binding specificities and thereby different biological activities and effects. Thus, the primer pairs do not have both a "common property or activity" and a common structure essential to that property or activity as would be required to show that the inventions are "of a similar nature." 
7. Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
8. The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
9. Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
10. The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634